Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
July 16, 2015.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-15-00555-CR



             IN RE ANTHONY RICHARD WOODARD, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               351st District Court
                             Harris County, Texas
                         Trial Court Cause No. 1390747

                         MEMORANDUM OPINION

      On June 30, 2015, relator Anthony Richard Woodard filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel Stan
Stanart, Harris County Clerk, to transmit to the Court of Criminal Appeals a copy
of relator’s application for writ of habeas corpus, any answers filed, and a
certificate reciting the date upon which the trial court found that no controverted,
previously unresolved facts material to the legality of relator’s confinement exist.
See Tex. Code Crim. Proc. Ann. art. 11.07 § 3(c) (West 2015).

      This court’s mandamus jurisdiction is governed by Section 22.221 of the
Texas Government Code.           Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or a
county court judge in the court of appeals’ district; and (2) all writs necessary to
enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221. The
county clerk is not a district court or county court judge in this court’s district, and
relator has not shown that the issuance of a writ compelling the requested relief is
necessary to enforce this court’s appellate jurisdiction.

      Accordingly, relator’s petition for writ of mandamus is dismissed for lack of
jurisdiction.


                                                     PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2